  Case 2:20-cr-00023-HYJ ECF No. 63, PageID.161 Filed 03/25/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                   --------------
 UNITED STATES OF AMERICA,
                                                No. 2:20-cr-23
                   Plaintiff,
        v.                                      Hon. HALA Y. JARBOU
                                                U.S. District Judge
 NANITA SHARI MUNNS,                            Hon. MAARTEN VERMAAT
                                                U.S. Magistrate Judge
               Defendant.
_________________________________/
                                   PLEA AGREEMENT
       This constitutes the plea agreement between Defendant, Nanita Shari Munns,

and the United States Attorney’s Office for the Western District of Michigan. The

terms of the agreement are as follows:

       1.       Defendant Agrees to Plead Guilty. Pursuant to Federal Rule of Criminal

Procedure 7(b), Defendant waives her right to indictment and agrees to plead guilty

to the Superseding Information. The Superseding Information charges Defendant

with   conspiring      to    distribute   and   possess   with   intent   to   distribute

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 846, 841(a)(1), 841(b)(1)(C).

       2.       Defendant Understands the Crime. In order for Defendant to be guilty

of violating Title 21, United States Code, Sections 846, 841(a)(1), 841(b)(1)(C), the

following must be true:

             a. Defendant conspired, or agreed, with one or more persons to distribute

                or possess with intent to distribute methamphetamine; and

             b. Defendant knowingly and voluntarily joined the conspiracy.
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.162 Filed 03/25/21 Page 2 of 9

                                                        United States v. Nanita Munns
                                                                             2:20-cr-23
                                                                        Plea Agreement

Defendant is pleading guilty because Defendant is guilty of the charge described

above.

         3.   Defendant Understands the Penalty. The statutory maximum sentence

that the Court can impose for a violation of Title 21, United States Code, Sections

846, 841(a)(1), (b)(1)(C), is the following:

              a.     Not more than 20 years’ imprisonment;

              b.     Supervised release of at least 3 years and up to life;

              c.     A fine of up to $1,000,000; and

              d.     A mandatory special assessment of $100.

Defendant agrees to pay the special assessment at or before the time of sentencing

unless Defendant affirmatively demonstrates to the Court that he lacks the ability to

pay.

         4.     Supervised Release Defined. Supervised release is a period of time

following imprisonment during which Defendant will be subject to various

restrictions and requirements. Defendant understands that if she violates one or

more of the conditions of any supervised release imposed, she may be returned to

prison for all or part of the term of supervised release, which could result in the

Defendant serving a total term of imprisonment greater than the statutory maximum

stated above.

         5.   Consent to Proceed Before a United States Magistrate Judge.

Defendant hereby acknowledges the following: that she understands the federal

charge against her and the possible penalties; that she desires to enter a plea of guilty


                                               2
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.163 Filed 03/25/21 Page 3 of 9

                                                      United States v. Nanita Munns
                                                                           2:20-cr-23
                                                                      Plea Agreement

pursuant to this plea agreement; that she has the right to have all proceedings,

including the plea hearing, conducted by the United States District Judge assigned

to this case; and that a United States Magistrate Judge may conduct the plea hearing

with Defendant’s consent and the consent of her attorney and the Assistant United

States Attorney.   Understanding these rights, Defendant freely and voluntarily

consents to having a United States Magistrate Judge preside over the guilty plea

hearing and gives up her right to proceed before a United States District Judge.

Defendant understands that the United States District Judge will accept or reject the

plea, accept or reject the plea agreement, and will impose sentence.

      6.     Factual Basis of Guilt. Defendant and the U.S. Attorney’s Office agree

and stipulate to the following statement of facts which need not be proven at the time

of the plea or sentencing:

             Beginning in 2017 and through July 2019, Defendant coordinated

      the shipment of packages to Howard Ray Twardokus at his residence in

      Cooks, Michigan. Each package was addressed to a name other than

      Twardokus in an effort to evade law-enforcement detection.          Each

      package contained a distribution quantity of methamphetamine. In

      exchange, Twardokus sent money to intermediaries, including initials

      V.F. and C.B. On the final package, Twardokus sent Defendant two

      $1000 money orders, which she received and cashed. Defendant then

      went to a United States Post Office and sent Twardokus a package

      containing what laboratory tests determined to be 110.81 grams of


                                          3
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.164 Filed 03/25/21 Page 4 of 9

                                                        United States v. Nanita Munns
                                                                             2:20-cr-23
                                                                        Plea Agreement

      methamphetamine that tested 96% pure. The packaging containing the

      110.81 grams of methamphetamine had one of Defendant’s fingerprints

      on it. Defendant knew that Twardokus would distribute some of the

      methamphetamine.

      7.       Dismissal of Indictment.     The U.S. Attorney’s Office agrees to move

to dismiss the Indictment against Defendant at the time of sentencing.

      8.       Acceptance of Responsibility. The U.S. Attorney’s Office agrees not to

oppose Defendant’s request for a two-level reduction of her offense level for

acceptance of responsibility under Section 3E1.1(a) of the Sentencing Guidelines.

However, the U.S. Attorney’s Office reserves the right to object to Defendant’s request

if it subsequently learns of conduct by Defendant that is inconsistent with the criteria

set forth in the Commentary to Section 3E1.1.      Should the Court grant a two-level

reduction as provided herein, the Government will move the Court to grant an

additional one-level reduction if the adjusted offense level is 16 or greater pursuant

to Section 3E1.1(b).

      9.       Prison Placement. The U.S. Attorney’s Office will not object to a request

by Defendant that the Court recommend that Defendant be confined at any particular

institution.   Both parties acknowledge that the Bureau of Prisons, in its sole

discretion, decides prison placement and that, while the Bureau often gives deference

to a Court’s recommendation, the Bureau is not required to follow the Court’s

recommendation.




                                            4
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.165 Filed 03/25/21 Page 5 of 9

                                                        United States v. Nanita Munns
                                                                             2:20-cr-23
                                                                        Plea Agreement

      10.    The Sentencing Guidelines. Defendant understands that, although the

United States Sentencing Guidelines (the “Guidelines”) are not mandatory, the Court

must consult the Guidelines and take them into account when sentencing Defendant.

Defendant understands that the Court, with the aid of the presentence report, will

determine the facts and calculations relevant to sentencing. Defendant understands

that Defendant and Defendant’s attorney will have the opportunity to review the

presentence report and to make objections, suggestions, and recommendations

concerning the calculation of the Guideline range and the sentence to be imposed.

Defendant further understands that the Court shall make the final determination of

the Guideline range that applies in this case, and may impose a sentence within,

above, or below the Guideline range, subject to the statutory maximum penalties

described elsewhere in this Agreement.          Defendant further understands that

disagreement with the Guideline range or sentence shall not constitute a basis for

withdrawal of the plea.

      11.    There is No Agreement About the Final Sentencing Guidelines Range.

Defendant and the U.S. Attorney’s Office have no agreement as to the applicable

Sentencing Guidelines factors or the appropriate guideline range.           Both parties

reserve the right to seek any sentence within the statutory maximum, and to argue

for any criminal history category and score, offense level, specific offense

characteristics, adjustments and departures.

      12.    Waiver of Constitutional Rights. By pleading guilty, Defendant gives

up the right to persist in a plea of not guilty and the right to a speedy and public trial


                                            5
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.166 Filed 03/25/21 Page 6 of 9

                                                       United States v. Nanita Munns
                                                                            2:20-cr-23
                                                                       Plea Agreement

by jury or by the Court. As a result of Defendant’s guilty plea, there will be no trial.

At any trial, whether by jury or by the Court, Defendant would have had the following

rights:

             a.     The right to the assistance of counsel, including, if Defendant

                    could not afford an attorney, the right to have the Court appoint

                    an attorney to represent Defendant.

             b.     The right to be presumed innocent and to have the burden of proof

                    placed on the Government to prove Defendant guilty beyond a

                    reasonable doubt.

             c.     The right to confront and cross-examine witnesses against

                    Defendant.

             d.     The right, if Defendant wished, to testify on Defendant’s own

                    behalf and present evidence in opposition to the charges,

                    including the right to call witnesses and to subpoena those

                    witnesses to testify.

             e.     The right not to be compelled to testify, and, if Defendant chose

                    not to testify or present evidence, to have that choice not be used

                    against Defendant.

             f.     By pleading guilty, Defendant also gives up any and all rights to

                    pursue in this Court or on appeal any affirmative defenses,

                    Fourth Amendment or Fifth Amendment claims, and other

                    pretrial motions that could have been filed.


                                            6
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.167 Filed 03/25/21 Page 7 of 9

                                                        United States v. Nanita Munns
                                                                             2:20-cr-23
                                                                        Plea Agreement

      13.    FOIA Requests. Defendant hereby waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency

of the United States any records pertaining to the investigation or prosecution of this

case, including without limitation any records that may be sought under the Freedom

of Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

      14.    The Court is not a Party to this Agreement. Defendant understands

that the Court is not a party to this agreement and is under no obligation to accept

any recommendation by the U.S. Attorney’s Office or the parties regarding the

sentence to be imposed. Defendant further understands that, even if the Court

ignores such a recommendation or imposes any sentence up to the maximum

established by statute, Defendant cannot, for that reason, withdraw her guilty plea,

and she will remain bound to fulfill all of her obligations under this agreement.

Defendant understands that no one—not the prosecutor, Defendant’s attorney, or the

Court—can make a binding prediction or promise regarding the sentence Defendant

will receive, except that it will be within the statutory maximum.

      15.    This Agreement is Limited to the Parties. This agreement is limited to

the U.S. Attorney’s Office for the Western District of Michigan, and cannot bind any

other federal, state or local prosecuting, administrative or regulatory authority. This

agreement applies only to crimes committed by Defendant. This agreement does not

apply to or preclude any past, present, or future forfeiture or civil actions.

      16.    Consequences of Breach. If Defendant breaches any provision of this

agreement whether before or after sentencing, the United States shall have the right


                                            7
   Case 2:20-cr-00023-HYJ ECF No. 63, PageID.168 Filed 03/25/21 Page 8 of 9

                                                       United States v. Nanita Munns
                                                                            2:20-cr-23
                                                                       Plea Agreement

to terminate this agreement, or deny any or all benefits to which Defendant would

otherwise be entitled under the terms of this agreement. In the event that the United

States elects to terminate this agreement, the agreement shall be considered null and

void, and the parties shall return to the same position they were in prior to the

execution of this agreement, as though no agreement ever existed. In such an event,

Defendant shall remain liable for prosecution on all original charges, and the United

States shall be free to bring such additional charges as the law and facts warrant.

Defendant further agrees to waive and forever give up her right to raise any claim

that such a prosecution is time-barred if the prosecution is brought within one (1)

year of the breach that gives rise to the termination of this agreement.

      17.    This is the Complete Agreement. This agreement has been entered into

by both sides freely, knowingly, and voluntarily, and it incorporates the complete

understanding between the parties. No other promises have been made, nor may any

additional agreements, understandings or conditions be entered into unless in a

writing signed by all parties or on the record in open court.




                                           8
Case 2:20-cr-00023-HYJ ECF No. 63, PageID.169 Filed 03/25/21 Page 9 of 9
